 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   KELLEY HAYES,
                                                         Case No.: 2:18-cv-01938-GMN-NJK
12          Plaintiff(s),
                                                                        Order
13   v.
14   AUTOTEX MGA, INC., et al.,
15          Defendant(s).
16         Documents filed in this Court must be redacted to include only the initials for minor
17 children. Local Rule IC 6-1(a)(2). The parties have filed numerous documents that violate this
18 rule. Accordingly, the Clerk’s Office is INSTRUCTED to seal Docket Nos. 1, 2, 3, 4, 6, 8, and
19 9. The party responsible for filing each of those documents must file a properly redacted version
20 no later than October 18, 2018.
21         The Court expects strict compliance moving forward with all applicable rules.
22         IT IS SO ORDERED.
23         Dated: October 11, 2018
24                                                             ______________________________
                                                               Nancy J. Koppe
25                                                             United States Magistrate Judge
26
27
28

                                                   1
